Order issued September   gr,-2012




                                          In The
                              Qrnurt nf Appeals
                     1Jiiftq1llistrirt nf ID.exas at 1llallas
                                    No. 05-11-00583-CV


                           SUNSHINE JESPERSEN, Appellant

                                            v.
                     SWEETWATER RANCH APARTMENTS
                   AND CNC INVESTMENTS, LTD, LLP, Appellees


                                        ORDER

      Before the Court is appellees' unopposed motion to participate in oral argument. We